Citation Nr: 1014229	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fragment wound of the left groin, involving muscle group 
XIX.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted entitlement to the 
10 percent rating for the fragment wound of the left groin, 
from which the Veteran now seeks an increased evaluation.  

Thereafter, this appeal has had a lengthy procedural history 
to include a March 2006 remand by the Board for additional 
evidentiary development, followed by a January 2007 Board 
decision which, in part, denied a rating in excess of 10 
percent for the disability in question.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2008, the 
Veteran and the Secretary of VA filed a Joint Motion for 
Partial Remand (Joint Motion).  The Joint Motion moved for 
the Court to vacate and remand the January 2007 Board 
decision to the extent that it denied a rating in excess of 
10 percent for residuals of a fragment wound of the left 
groin, involving muscle group XIX, as the parties concluded 
that that a new VA examination was necessary in order to 
determine the current nature and severity of the Veteran's 
left groin muscle injury.  In April 2009, pursuant to the 
Joint Motion, the Board again remanded the Veteran's claim 
for evidentiary development in the form of a new VA 
examination.  
The requested VA examination was performed in September 2009 
and the Board finds that the evidentiary record has been 
adequately developed in substantial compliance with all prior 
Board remand instructions and has now been returned to the 
Board for further appellate review.  

The Board also notes that pursuant to a settlement negotiated 
by the parties in conjunction with the Joint Motion for 
Partial Remand, the Court issued a Joint Motion to Terminate 
the Appeal with respect to all issues addressed in the 
January 2007 Board decision, with the exception of the left 
groin issue addressed herein.  Specifically, the parties 
agreed that the issues of entitlement to increased ratings 
for a left hip fragment wound and right mid-foot fragment 
wound would be terminated with prejudice.  As such, the Board 
will not now readjudicate the issue pertaining to evaluation 
of the left hip muscle group injuries.  Instead, the Board 
only discusses disabilities pertinent to the left hip in so 
far as these service-connected disabilities relate to the 
evaluation of the left groin fragment wound involving muscle 
group XIX.  

As a point of clarification, fragment wounds of the nature 
depicted herein are commonly referred to as shell or mine 
fragment wounds, gunshot wounds, or shrapnel wounds depending 
upon the type of projectile or missile that entered the body.  
In the circumstances of this case, the type of missile was 
previously described by the Veteran as being unknown.  See, 
e.g., VA examination, September 2009.  However, the service 
treatment records reflect that the Veteran sustained a left 
pelvis injury at approximately 1200 hours (noon) on January 
15, 1970 from a hostile claymore mine in the Republic of 
Vietnam.  For this reason, the Board now refers to the wound 
injury to the left groin as a mine fragment wound.  


FINDINGS OF FACT

1.  Residuals of a left groin mine fragment wound include 
subjective complaints of an achy-type sensation in the groin, 
a constant numbness and tingling sensation, and a weakness of 
the leg after walking a long distance.  

2.  There is objective evidence of full muscle strength, 
without evidence of bone, tendon, artery, or joint damage.  

3.  The preponderance of the evidence does not reflect 
symptomatology more nearly approximating a moderately severe 
muscle injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a mine fragment wound of the left groin, 
involving muscle group XIX, are not met at any time during 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 
4.55, 4.56, 4.73 Diagnostic Code 5319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in April 2002 and May 2009 the RO and 
Appeals Management Center (AMC) provided notice to the 
Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the Veteran was notified of 
information and evidence necessary to substantiate the claim 
for an increased rating for residuals of his left groin 
fragment wound, involving muscle group XIX.  These notice 
letters also described information and evidence that VA would 
seek to provide, and information and evidence that the 
Veteran was expected to provide in support of his claim.  

According to prior case law, adequate notice for an increased 
compensation claim also required, at a minimum, that VA 
notify a claimant that to substantiate his claim, the Veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
claimed condition, to include the effect that worsening has 
on his employability and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, if the Diagnostic Code 
under which the claimant was rated contained certain criteria 
such as a specific measurement or test result necessary to 
achieve a higher rating, VA was required to provide at least 
general notice of that requirement to the claimant.  The 
claimant was also to be notified of the process by which a 
disability rating is determined.  Vazquez, supra. 

However, the U.S. Court of Appeals for the Federal Circuit 
vacated and remanded the Vazquez decision by the lower court.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular 
type of claim."  With respect to a claim for an increased 
rating, such notice does not need to inform the claimant of 
the need to submit evidence concerning the effect of a 
service-connected disability on his or her "daily life" 
because only the average loss of earning capacity, and not 
impact on daily life, is subject to compensation under 
38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated 
the decision of the Veterans Court insofar as it requires VA 
to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.  

Due to the pending remand from the Federal Circuit, it remains 
somewhat uncertain as to what additional notice, if any, is 
now required under Vazquez-Flores v. Peake.  However, the 
Board finds that adequate notice was provided in relation to 
this Veteran's claim.  Specifically, a May 2009 notification 
letter described the process by which disability ratings are 
assigned, and informed the Veteran of (1) the criteria under 
which muscle injuries to Group XIX are rated, (2) the need to 
submit evidence demonstrating the impact his disability has on 
his employment and regular activities, and (3) examples of the 
types of medical and lay evidence that are relevant to his 
claim for an increased rating.  Although this notice was 
delivered after the initial denial of the claim, VA 
subsequently readjudicated the claim based on all the evidence 
in the February 2010 Supplemental Statement of the Case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Accordingly, the 
Board finds that VA has satisfied its duty to notify in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim, and the medical opinions of 
record are found to be adequate for rating purposes as they 
are based on consideration of the appellant's prior medical 
history and describe the relevant disabilities in sufficient 
detail to enable the Board to reach a fully informed 
decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist 
has been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected residuals of a mine fragment wound to the left 
groin, involving muscle group XIX, currently evaluated as 10 
percent disabling.  Of note, the Veteran also has a number of 
related but separately service-connected disabilities 
resulting from the same in-service injury.  Examining 
physicians have essentially determined that a projectile 
entered the Veteran's left groin and exited near the left 
hip, with a retained foreign body remaining in the area of 
the left hip/trochanter.  See VA examination, September 2009; 
see also Dorland's Illustrated Medical Dictionary 1996-97 
(31st ed. 2007) (defining and illustrating trochanter section 
below the neck of the femur).  The separately service-
connected disabilities which are not currently before the 
Board for consideration include injuries in muscle groups 
XVII and XVIII as residuals of the left hip injury, 
neurological residuals in the left thigh associated with the 
left hip injury, and scars of the left groin and left hip.  
As separate evaluations and compensation, where applicable, 
have already been awarded for these disabilities, and these 
matters are not subject to the appeal presently before the 
Board, they will not be readjudicated herein.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

Under VA regulations, evaluation of the same disability or 
the same manifestations of disability under multiple 
diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. 
§ 4.14 (2009).  To do so would overcompensate the Veteran for 
his loss of earning capacity.  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, separate disabilities arising from a 
single injury or disease entity may be rated separately.  See 
38 C.F.R. § 4.25 (2009).  Specifically, when the 
symptomatology is distinct and separate, an additional rating 
is allowed.  Esteban, supra.  The critical inquiry in making 
such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  Id.  

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the symptoms of the Veteran's 
service-connected residuals of a fragment wound to the left 
groin, involving muscle group XIX, have remained relatively 
constant throughout the appellate period.  Thus, staged 
ratings are not necessary here.  

Service connection was established for this condition by 
rating decision in May 1971 and was initially evaluated as 
noncompensably disabling.  The Veteran subsequently filed a 
claim for an increased rating in April 2002, and the 
evaluation of the disability in question was increased to the 
current 10 percent under DC 5319, as of the date of the claim 
for an increased rating.  Rating decision, May 2002.  The 
Veteran then disagreed with the 10 percent evaluation and 
perfected the present appeal.     

Diagnostic Code 5319 applies to residuals of injury to muscle 
group XIX, namely the muscles of the abdominal wall.  The 
function of these muscles is support and compression of the 
abdominal wall and lower thorax, flexion and lateral motions 
of the spine, and synergists in strong downward movements of 
the arm.  Under DC 5319, a 10 percent evaluation is assigned 
for a moderate disability, 20 percent for a moderately severe 
disability, and 30 percent for a severe disability.  
38 C.F.R. § 4.73.  

The factors to be considered in evaluating disabilities 
secondary to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. 
§ 4.56(d)(2). 

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through-and-through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

Here, the Veteran's service treatment records reflect that he 
was injured by a hostile claymore mine in Vietnam on January 
15, 1970, subsequently admitted for treatment for a fragment 
wound T/T (through-and-through) of the left pelvis without 
nerve or artery involvement.  He underwent debridement of the 
wound under general anesthesia on January 15.  Service 
treatment records.  Then, on January 19, he underwent DPC, or 
delayed primary closure of the wound, also under general 
anesthesia.  Id.  A Clinical Record Cover Sheet dated 
February 23, 1970 indicates that the Veteran then remained in 
a military Convalescent Center for 31 days.  Thereafter, on 
February 25th and February 28th, the service treatment records 
contain two references to continued wound care of a fragment 
wound of the left inguinal area with exit from the left hip 
(buttocks).  

The wound was reported as healing well without drainage as of 
February 28.  The Veteran complained of aching and weakness 
in the left hip on prolonged walking.  He was restricted from 
field duty for 10 days and instructed to avoid prolonged 
walking.  He was, however, allowed to begin limited exercise.  
The service treatment records do not describe any further 
treatment for the mine fragment injury, and the military 
separation examination in October 1970 is entirely silent as 
to any abnormality, defect, or diagnosis related to the 
injury.  The Veteran's recollection of treatment received 
during service is generally consistent with that reported 
above.  In addition to the above, he described receiving no 
physical therapy and returning to full duty in a sedentary 
desk position.  See, e.g., VA examination reports infra.  

Following his discharge from service, the Veteran reported 
for a March 1971 VA examination at which time he described 
pain in the left hip and thigh region on prolonged standing 
with pain in the left lower extremity in cold weather.  A 
five inch by two inch irregular scar of the left groin was 
noted as being slightly adherent.  Muscle group XIX was 
identified as affected by the track of this wound.  Normal 
range of motion of the musculoskeletal system was reported 
without muscle atrophy of the lower extremities, and an 
examination of the feet was negative.  VA examination, March 
1971.  A contemporaneous radiographic report shows no 
evidence of opaque foreign bodies, or any other abnormality 
of the left hip joint and femur.  

There are no further documented complaints relevant to the 
injury in question until a July 2001 private treatment record 
by Dr. CM submitted to VA on multiple occasions by the 
Veteran.  This record states that the Veteran discussed the 
1970 in-service injury, mistakenly described as multiple 
gunshot wounds, and reported a significant problem with left 
testicular pain at the time.  He reported pain and numbness 
in the left groin area with significant burning sensation 
going down the left ventral thigh and in the left lateral 
thigh in the location of the exit wound.  Scarring, pain, and 
other residual symptoms were noted to limit the Veteran's 
physical activity.  No further treatment plan was identified.  
Private treatment record by Dr. CM, July 2001.  

Later, in conjunction with the present claim for an increased 
rating, the Veteran underwent additional examinations 
beginning in May 2002.  At that time, the Veteran reported 
experiencing pain in the left hip and testicle about 60 
percent of the time.  The pain was described as a burning, 
aching and throbbing sensation ranking 7 out of 10 on a 
severity scale.  The Veteran did not take any medication for 
the pain and had not tried ice or heat to reduce his 
symptoms.  No bone or vascular structure injury was 
identified, although the examiner did find probable nerve 
injury secondary to the left hip wound.  A six inch well-
healed scar over the left medial thigh in the inguinal region 
was identified as representing the entry wound.  There was no 
sensitivity or tenderness over the scar, no tissue loss, no 
adhesions, and no tendon damage.  There was no evidence of 
bone or joint damage.  The examiner identified muscle group 
XVIII as being penetrated.  Muscle strength was reported as 
intact in all muscle groups without herniation.  The examiner 
expressly found no loss of function of muscle group XIX.  X-
ray of the left hip was normal.  The May 2002 examiner 
diagnosed a shrapnel injury to muscle groups XVII and XVIII 
with associated neuropathy.  There was no diagnosis rendered 
relevant to muscle group XIX.  VA examination, May 2002.  

At a March 2006 examination the Veteran reported that walking 
a couple of hours would increase his pain to a level four or 
five with continuing increase if he continued to walk.  Rest 
and over-the-counter medication assisted in abating the 
Veteran's pain.  He reported pain lasting up to one week 
occurring approximately 15 to 20 times in the year prior to 
examination.  The Veteran did not know if he had any warmth 
or redness in the hip or groin, but did report tenderness 
upon palpation and weakness after being on the left leg for 
several hours.  He reported experiencing stiffness in the 
morning, denied instability or locking of the leg, and did 
not use a cane or other assistive device.  Upon examination, 
the Veteran exhibited a normal gait, had full left lower 
extremity strength, except for slight shaking and decrease in 
left quadriceps strength against resistance.  The abdomen was 
soft and nontender with bowel sounds without palpable 
organomegaly.  Both testicles appeared to be equal in size, 
without palpable masses, redness, warmth, or inflammation.  A 
left hip x-ray revealed a three millimeter metal density 
object projected over the greater trochanter, but there was 
no other fracture, dislocation or significant degenerative 
change seen.  Diagnoses included shell fragment wounds of the 
left hip and groin involving muscle groups XVII, XVIII, and 
XIX with residual pain, as well as numbness and burning in 
the left anterior thigh.  VA examination, March 2006.    

Finally, pursuant to the Board's most recent April 2009 
remand instructions, VA sought an additional medical opinion 
to resolve a conflict identified within the record as to 
whether prior notations of an exit wound over the left 
buttock versus an exit wound in the left hip area represented 
one or two through-and-through wounds, or one or more 
penetrating wounds in addition to the known through-and-
through wound.  For this reason, the Veteran was examined 
again in September 2009.  He continued to report symptoms 
generally consistent with those already described, to include 
hypersensitivity of the scar, constant numbness and tingling 
in the area surrounding the fragment wound, leg weakness 
after a long walk, and an achy-type sensation in the groin.  
He denied any flare-ups lasting more than 15 to 20 minutes, 
or of such severity as to render him couch bound.  The 
Veteran reported continuing to work in a sedentary office 
situation that required him to get up about every 30 minutes 
to walk around, although the Board notes that he also 
reported being retired from his usual occupation during the 
same examination.  He did not report any problem traversing 
stairs unless the aching pain flared at the time.  VA 
examination, September 2009.  

Upon examination, two fragment wounds were identified, one of 
the left groin and another over the left trochanter 
representing entry and exit of a projectile.  There was no 
left medial wound of the thigh and the Veteran denied same.  
There was no buttock exit wound and the exit wound was 
instead identified by the examiner as being clearly located 
over the left trochanter.  On this basis, the examiner opined 
that the Veteran suffered one through-and-through injury 
only.  The retained foreign body observed upon x-ray was 
determined not to be located in group XIX, more likely group 
XVII based upon its location, although x-rays were noted not 
to identify musculature as x-ray imaging was intended to 
enhance bone only.  At the time of this examination the 
Veteran was able to rise from his chair without any 
demonstration of weakness, and observed to have a normal 
gait.  Groin pain was reported as 2 out of 10 in severity.  
No muscle wasting or atrophy was noted, and there was full 
muscle strength against resistance.  There was symmetrically 
downward use of the arms that did not cause any increased 
pain.  VA examination, September 2009.  

A through-and-through injury, as here, must be evaluated as 
no less than a moderate injury for the muscle group damaged, 
and the current rating is at the moderate level for muscle 
group XIX.  38 C.F.R. § 4.56(b).  

As previously indicated, there must be evidence of a 
moderately severe muscle disability in order to warrant a 
rating in excess of 10 percent.  38 C.F.R. § 4.73, DC 5319.  
Considering the entirety of the evidence of record, the Board 
finds that the preponderance of the evidence fails to 
demonstrate that the Veteran's residual symptoms of a left 
groin fragment wound involving muscle group XIX more nearly 
approximate a moderately severe muscle disability.  Instead, 
the Board finds that the Veteran's residual left groin muscle 
injury symptomatology more nearly approximate the severity 
contemplated by the present evaluation for moderate muscular 
disability.  38 C.F.R. § 4.56(d).  

In particular, the medical evidence generally reflects normal 
muscle strength in the affected parts without loss of muscle 
function in group XIX.  See, e.g., VA examination, May 2002.    
There was no bone fracture and although there was some 
initial debridement conducted, there was no evidence of 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  Hospitalization was shown to last no 
more than 31 days at the time of the injury.  Service 
treatment records.  Objective findings are reflective of 
entrance and exit wounds that indicate the track of the 
missile through three muscle groups, but in relation to group 
XIX there is no indication on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  38 C.F.R. § 4.56(d).  
None of the signs of severe muscle disability outlined in 
38 C.F.R. § 4.56(d)(4)(iii) were identified.  

Likewise, the preponderance of the medical evidence fails to 
demonstrate consistent complaints of cardinal signs and 
symptoms relative to the abdominal muscles contained in group 
XIX, greater than that contemplated by the present rating for 
moderate muscle disability.  While there are persistent 
complaints of groin pain, the evidence does not reflect loss 
of power, weakness, or fatigue in the abdominal muscles.  See 
VA examinations supra.  Instead, the Veteran's primary 
complaints regarding weakness, lowered threshold of fatigue 
and any impairment of coordination pertain to occasional 
weakness or fatigue in the legs, reported to occur primarily 
after walking a long distance.  In addition, while the 
Veteran reports taking a lesser paying job at one point in 
his career because of his hip and leg problems, there is no 
evidence of inability to keep up with work requirements in 
the employment he chose.  See Veteran's statement, May 2009.  
Moreover, the Board finds that the cardinal signs and 
symptoms of muscle disability regarding the left leg are 
already contemplated by the Veteran's evaluation for injury 
to muscle groups XVII and XVIII.  See 38 C.F.R. §§ 4.14 
(prohibiting pyramiding), 4.73 DCs 5317, 5318, 5319 
(describing functions of muscle groups XVII and XVIII as 
involving the thigh and hip as opposed to group XIX involving 
the abdominal wall and lower thorax); see also Rating 
decision, May 2002.  

Similarly, while the Board acknowledges the Veteran's 
complaints of numbness and burning pain in the left thigh, 
the Board finds that additional evaluation of these 
sensations as a residual of the groin injury, as opposed to 
the already compensated residual associated with hip injury 
involving muscle group XVII, would constitute prohibited 
pyramiding based upon evaluation of the same manifestation of 
disability under multiple diagnoses.  38 C.F.R. § 4.14; see 
also Rating decision issued August 2006.  Therefore, although 
considered, the Board finds that a separate evaluation is not 
warranted for the neurological symptoms described by the 
Veteran in addition to the neurological evaluation already in 
place.

As previously discussed, the Veteran also has an entrance 
scar in the left groin area.  A moderate muscle disability 
under Diagnostic Code 5319 contemplates objective findings of 
small or linear entrance scars.  38 C.F.R. § 4.56(d)(2)(iii).  
Furthermore, the groin scar has already been awarded service 
connection separate and apart from the injury to muscle group 
XIX, and additional rating based upon this scar would result 
in prohibited pyramiding.  38 C.F.R. § 4.14.  

Finally, the Board has considered implications of the holding 
in DeLuca v. Brown supra with respect to this case, and notes 
that, in May 2009 the VA examiner noted that repetitive range 
of motion caused an increase in pain, weakness, fatigue, lack 
of endurance and coordination with a 10 degree decrease of 
range of motion of the hip.  However, the Board further notes 
that range of motion in hip flexion and abduction is again 
already contemplated by the separately service-connected 
disabilities of the hip, including muscle groups XVII and 
XVIII and to assign a separate evaluation on this basis would 
be pyramiding as the Veteran would be compensated twice for 
the same manifestations.  See 38 C.F.R. § 4.14; Esteban, 
supra.  

In sum, the Board has considered all relevant rating 
provisions but finds that the Veteran's left groin 
symptomatology does not warrant a rating in excess of 10 
percent for moderate muscle injury.  The demonstrated 
associated symptomatology pertinent to other muscle groups, 
residual neurological symptoms, and entrance and exit wound 
scars have already been awarded separate service connection.  
Therefore, based upon the entirety of the record, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted for residuals of a fragment wound of the left 
groin, involving muscle group XIX.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

















	(CONTINUED ON NEXT PAGE)

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at 
the same time that the Veteran is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for TDIU is not raised by the record as the 
evidence fails to show that the Veteran is unemployable.  In 
this regard, the Veteran reports employment for 33 years 
prior to the closing of the warehouse in which he worked.  He 
then obtained another sedentary office position before 
retiring from work.  See Veteran's statement, May 2009; VA 
examination, September 2009.  The Veteran has not asserted 
that he is unemployable due to his service-connected mine 
fragment wound residuals.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted at this time.



ORDER

A rating in excess of 10 percent for residuals of a fragment 
wound of the left groin, involving muscle group XIX, is 
denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


